Citation Nr: 1749221	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asbestosis.

2.  Entitlement to a compensable initial rating for basal cell carcinoma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010, November 2010, and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 2010 rating decision granted service connection for asbestosis and assigned a 10 percent rating, effective from February 7, 2002.  The January 2012 rating decision granted service connection for basal cell carcinoma and assigned a noncompensable initial rating, effective from October 31, 2002.  The Veteran disagrees with the initial ratings assigned for service-connected asbestosis and basal cell carcinoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 10 percent for asbestosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's basal cell carcinoma has been manifested by two scars with no characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a compensable initial rating for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800-7819 (2008) & (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In a January 2012 rating decision, service connection for basal cell carcinoma was granted with noncompensable initial rating effective October 31, 2002, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.

During the rating period on appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  Under the rating criteria either prior to or after October 23, 2008, Diagnostic Code 7800 applies to scarring of the head, face, and neck.  

Prior to October 23, 2008, under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent rating.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent rating.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent rating.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.); underlying soft tissue missing in an area exceeding six square inches (39 square cm.); and skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id.  at Note (1).

Prior to October 23, 2008, superficial unstable scars were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Superficial scars which were painful on examination were assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assigned a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  This is the extent of the revision with regard to Diagnostic Code 7800.

Effective October 23, 2008, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118 (2016). 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  Id. at Note (3).

Effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2016).

A September 2009 private treatment record shows residual focally calcified basal cell carcinoma within central portion of excised skin specimen sections on the right upper lip.  On physical examination, there was a well-healed scar of right upper lip.  

The Veteran was provided a VA skin examination in November 2010.  He reported he first developed basal cell carcinoma in November 2009.  The examiner noted that currently, there were no symptoms related to basal cell carcinoma.  The Veteran complained of numerous seborrheic keratosis and stucco keratoses on the face and bilateral lower legs that did not lead to any functional impairment.  

A December 2010 private treatment record shows biopsy of a right cheek lesion was positive for basal cell carcinoma.  

The Veteran underwent a VA skin examination in February 2015.  He claimed he had a rash all over his body, referring to painless wart-like lesions on the chest/abdomen, back, face, scalp and extremities, which the examiner diagnosed as seborrheic keratosis and not caused by his service-connected basal cell carcinoma.  The Veteran stated basal cell carcinoma was removed from the right nostril and right maxillary areas about three and half years ago.  He reported occasional itching at the site of the rash.  He denied any recent treatment.  The examiner noted the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck and that the Veteran did not have any systemic manifestations due to any skin diseases.  On physical examination, the Veteran did not have any visible skin conditions.  His skin condition did not impact his ability to work 

Private treatment records shows a history of non-melanoma skin cancer and papule located on the right medial malar cheek found to be basal cell carcinoma by biopsy in March 2016.

The Veteran underwent a VA scars/disfigurement examination in May 2017.  On clinical examination, the examiner identified two scars on the head, face and neck: a linear scar status post basal cell carcinoma excision in 2002 that measured 2cm by 0.5cm, healed and located on the lower cheek near nasal fold; and a circular scar status post basal cell carcinoma excision in 2016 that measured 1cm by 0.5cm, healed and located on the upper cheek/nare.  The examiner indicated that none of the scars was painful or unstable.  No elevation, depression, adherence to the underlying tissue or missing underlying soft tissue, abnormal pigmentation, or texture were shown.  There was no distortion of facial features and tissue for the head, face and neck.  The examiner found that none of the scar resulted in limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with any scar.  The Veteran's scars did not impact his ability to work.  

The May 2017 VA skin examination report states that the Veteran did not have any systemic manifestations due to any skin diseases and that he had not been treated with oral or topical medications in the past 12 months for any skin condition.  It was noted currently, the Veteran's skin condition due to basal cell carcinoma was asymptomatic.

Based on the foregoing evidence, the Board finds that a compensable rating for basal cell carcinoma is not warranted in this case.  The medical evidence of record does not establish that the Veteran's scars have any of the characteristics of disfigurement listed under Diagnostic Code 7800.  Indeed, the VA examinations with the attached photos show that the Veteran's basal cell carcinoma scars are hardly visible.  

In June 2014, the Veteran submitted a letter from his private dermatologist stating that the Veteran has at least 6 square inches of pre-cancerous damage and scarring on his arms, head, and neck.  However, the clinical findings as reflected on the private treatment records from the private dermatologist show no such scarring related to basal cell carcinoma.  The Veteran has complained of numerous areas on his chest/abdomen, back, face, scalp, and extremities affected by seborrheic keratosis.  Most recently, the Veteran's private dermatologist stated in a February 2017 letter that the Veteran was treated for an irritated seborrheic keratosis in reference to his scar/lesion located on his left lower eyelid.  However, these lesions are not related to his service-connected basal cell carcinoma.  In this regard, service connection for skin disorder other than basal cell carcinoma was denied in a final Board decision issued in January 2012.

Furthermore, the May 2017 VA examination report indicates that none of the basal cell carcinoma scars was painful or unstable.  The examiner also found that none of the scars resulted in limitation of function and the Veteran's scars did not impact his ability to work.  Therefore, a compensable rating is not warranted under Diagnostic Code 7804 for unstable or painful scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008), Diagnostic Codes 7804, 7805 (2016).

Therefore, the Board is unable to conclude that a compensable initial rating for basal cell carcinoma is warranted.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 

As the preponderance of the evidence is against the claim for an increased rating, there is no doubt to be resolved, and a compensable initial rating for the Veteran's basal cell carcinoma is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a compensable initial rating for basal cell carcinoma is denied.



REMAND

A February 2010 rating decision granted service connection for asbestosis and an initial rating of 10 percent was assigned under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833, effective February 7, 2002.

Under Diagnostic Code 6833, asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  A 10 percent rating is warranted for FVC of 75 to 80 percent predicted value, or; diffusion capacity of the lung by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for forced vital capacity (FVC) of 65 to 74 percent predicted, or; DLCO of 56 to 65 percent predicted.  A 60 percent rating is warranted for FVC of 50 to 64 percent predicted, or; DLCO of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent of predicted value, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. 
§ 4.96.  If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2) (2016).

In February 2004, the Veteran underwent an occupational lung disease evaluation and a PFT with Dr. J. S., his private physician.  His FVC was 78 percent predicted and his DLCO (SB) was 92 percent.

The Veteran underwent a VA examination for his asbestosis in December 2009 and a PFT was conducted in February 2010.  His FVC was 76 percent predicted and his DLCO (SB) was 77 percent.  The examiner noted the diffusing capacity was normal.

In July 2015, the Veteran underwent a PFT with Dr. J. I. His FVC was 65 percent predicted pre-bronchodilator and 67 percent predicted post-bronchodilator.  His DLCO (SB) test was 98 percent.  Dr. I. noted that the Veteran's diffusion capacity was normal.

However, it is unclear whether these PFT results are post-bronchodilator.  It appears that all PTF results of record only show pre- bronchodilator values, and therefore they do not provide sufficient details to evaluate the Veteran's disability under the pertinent rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a VA respiratory examination is required to determine the current severity of his service-connected asbestosis.  The examiner should also comment on the previous PFT findings, if possible.

The Veteran testified at the July 2017 Board hearing that he was unable to travel to the Houston VA Medical Center (VAMC) to attend a VA examination because he is the sole caretaker for his wife.  Therefore, to the extent possible, the VA examination must be scheduled at a VA facility closest to his residence.  If the Houston VAMC is the closest facility to the Veteran which offers the requested examination, in light of the Veteran's inability to travel to the VA Medical Center in Houston for the requested examination regarding the claim on appeal, the RO should undertake reasonable efforts to send the Veteran a Disability Benefits Questionnaire (DBQ) to be completed by a private physician, or, if appropriate, to schedule the Veteran for an examination by a fee-based physician.

Additionally, the record reflects that the Veteran underwent a PFT at the Beaumont VA Outpatient Clinic on March 5, 2012.  However, the spirometry report associated with the claims file does not include the scanned image of the PFT findings.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding PFT results, specifically including those referenced in the March 5, 2012 VA spirometry report.

As this claim for an increased rating has not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records from the VA Medical Center (VAMC) in Houston, Texas, dated from February 2002 to the present.  All records and/or responses received should be associated with the claims file.  

In particular, the scanned image showing the PFT values, as referenced in the March 5, 2012 VA spirometry report must be uploaded into the Veteran's VA electronic claims file.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his asbestosis at a VA facility closer to his residence, as the Veteran reports he is unable to travel to the VA Medical Center in Houston.

In this regard, the RO should document in the claims file all efforts expended to provide the Veteran with a medical examination for his claim, including attempts to schedule the requested examination at a VA medical facility accessible to the Veteran and in the alternative, to provide the Veteran with a Disability Benefits Questionnaire to be completed by his private physician if he has one; and, if appropriate, undertake reasonable efforts to secure a fee-based physician to conduct the requested examination at a facility in close location to where the Veteran lives.

The claims file, along with a full copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical history.

All necessary diagnostic testing and evaluation needed to make this determination should be done, including a PFT.  The examiner should review the results of any testing prior to completion of the examination report.

To properly rate this disability, the results of the PFT must indicate: (a) the percentage of predicted FEV-1 and FEV-1/FVC and (b) the percentage of predicted DLCO (SB).

The examiner also must determine whether the Veteran has: (i) maximum exercise capacity of less than 15/ml/kg/min as measured by oxygen consumption with cardiac or respiratory limitation, or (ii) cor pulmonale or pulmonary hypertension, or (iii) a requirement of outpatient oxygen therapy.  The examination report must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why.

The VA examiner should review the Veteran's VA and private PFT studies, specifically, the February 2004 occupation lung disease evaluation, the February 2010 VA examination, and the July 2015 private PFT, and, to the extent possible, answer the following questions:

a. Are the Veteran's PFT results from February 2004, February 2010, March 2012, and July 2015 post-bronchodilator?

b. If the February 2004, February 2010, March 2012 and July 2015 PFT results are not post-bronchodilator, are there any medical reasons in the record that explain why a post-bronchodilator test was not provided? 

A complete rationale should be provided for all opinions. 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


